Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant argues:
Applicant respectfully submits that the Glezos as modified by Bugrov does not disclose or render obvious at least the above-recited features. For instance, the Office Action relies upon Bugrov to teach the feature of identifying “key information.” Applicant has amended independent claim 1 to clarify that “key information” is represented by a key-value pair, such that the key identifies a data object of the content string and the value includes the particular content, such as the text included in a selectable button. 

Examiner response:
Bugrov teaches of key pairs for localizations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 Glezos US 20150324336 in view of Bugrov US 20150324336 20180081646  are rejected under 35 U.S.C. 103.

Regarding claim 1, Glezos teaches:
1. A computer-implemented method comprising:  


2accessing one or more resource files that define one or more webpages of a web 3site ;  


4identifying, from a resource file of the one or more resource files, a content string, 5the content string including particular content to be displayed at a particular portion of a webpage of the one or more webpages, the one or more 6resource files indicating a location ([0039-0040] string 1 mapped to different languages fig 1., [0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content) associated with the particular content relative to other content 7to be displayed in a webpage, the webpage being 8associated with the ([0039] teaches of mapping text to certain areas of a webpage the replacement text strings are received from a library); 

generating a modified content string that includes the key information and the contextual data ([0039-0040] string 2A mapped to different languages, headings etc).

generating contextual data for the content string, the contextual data being indicative of where the particular content included in the content string is to be presented in the webpage (Fig. 2A where the content is location);

14updating the one or more resource files to include the modified content string ([0052] new localization file for new locale); and  15transmitting the one or more resource files to a receiving device ([0052], item 570, Fig. 5, transmits to new device).  



Doesn’t teach:
identifying key information for the content string, the key information being represented by a key-value pair, the key identifying a data object of the content string and the value including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files;

However Bugrov teaches:
identifying key information for the content string, the key information being represented by a key-value pair, the key identifying a data object of the content string and the value including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files ([0028] teaches of localizing different content);  

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Burgov before him before the effective filing date of the claimed invention, to modify the localization engine to include HTML keys and pairing as taught 

Regarding claim 2, Bugrov teaches:
1[0028] teaches of content pairs for localizing files).  
The motivation is the same as claim 1.


Regarding claim 3, Glezos teaches:
13. The method as recited in claim 1, wherein the modified content string is 2configured such that, when the one or more resource files are processed at a browser for 3webpage rendering, a format of the modified content string triggers the browser or other 4browser-related software to:  5transform the modified content string to a transformed string (Fig. 2B translates the languages of figure 2a to 2b), the transformed 6string including the particular content but lacks the identifier of the resource file;  



Doesn’t teach:
the transformed 6string including the particular content but lacks the identifier of the resource file;  

16 ORA170950-US-NPassign, to the transformed string, HTML attributes that include the identifier of the resource file and the key information, wherein the HTML attributes enable mapping the 9transformed string and a location of the rendered webpage.


However Bugrov teaches:
the transformed 6string including the particular content but lacks the identifier of the resource file  ([0032] adds the identifier of es_ES.po);  

16 ORA170950-US-NPassign, to the transformed string, HTML attributes that include the identifier of the resource file (i.e. es_ES.po), and the key information ([0028] MSG KEY),, wherein the HTML attributes enable mapping the 9transformed string and a location of the rendered webpage (([0028] pairs of strings).
The motivation is the same as claim 1.


Regarding claim 4, Glezos teaches:
14. The method as recited in claim 3, wherein the location includes a location 2within a screen shot of the rendered webpage or a location within a document object model 3corresponding to the rendered webpage [0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content).  


Regarding claim 5, Bugrov teaches:
15. The method as recited in claim 3, wherein the configuration of the 2modified content string includes one or more characteristics at a beginning or end of the 3modified content string that indicate that the browser or other browser-related software are to 4perform the transformation and assignment ([0047] i.e.  translated text:  Neuva facture…. If OK is executed).  
The motivation is the same as claim 1.


Regarding claim 6, Glezos teaches:
16. The method as recited in claim 1, wherein the content string corresponds 2to a button, title or heading on the one or more webpages (Fig. 2A heading).
The motivation is the same as claim 1.


Regarding claim 7, Glezos teaches:
17. The method as recited in claim 1, further comprising:  2transforming the modified content string to a transformed string, the transformed 3string including the particular content and lacking the identifier of the resource file (figure 2b different translations);  

7generating a presentation that includes:  8a first portion configured to receive input that identifies a translation of the 9particular content (Fig. 4, 460); and  10a second portion that includes a rendering at least part of the webpage, 11wherein the second portion further 13receiving, at the first portion, input that identifies the translation of the particular 14content (item 470 request replacement web page elements in second language);  15generating a translated version of the string, the translated version including the 16translation of the particular content and the key information; and  17transmitting the translated version of the string ([0045-0050] item 490, translates text of different text strings of a webpage).  


4assigning, to the transformed string, HTML attributes the key information, wherein the HTML attributes enable mapping the 6transformed string and a location of the webpage ([0024-0035] translations for different pairings );  

identifies where, within the rendering of the at least 12part of the webpage, the content is positioned based on the HTML attributes ([0024-0035] translations for different pairings);  

The motivation is the same as claim 1.


Regarding claim 8, claim 8 is similar to claim 1 and rejected for similar reasons.

Regarding claim 9, claim 9 is similar to claim 2 and rejected for similar reasons.

Regarding claim 10, claim 10 is similar to claim 3 and rejected for similar reasons.

Regarding claim 11, claim 11 is similar to claim 4 and rejected for similar reasons.

Regarding claim 12, claim 12 is similar to claim 5 and rejected for similar reasons.

Regarding claim 13, claim 13 is similar to claim 6 and rejected for similar reasons.
\
Regarding claim 14 is similar to claim 1 and rejected for similar reasons.

Regarding claim 15 is similar to claim 2 and rejected for similar reasons.

Regarding claim 16 is similar to claim 3 and rejected for similar reasons.

Regarding claim 17 is similar to claim 4 and rejected for similar reasons.

Regarding claim 18 is similar to claim 5 and rejected for similar reasons.

Regarding claim 19 is similar to claim 6 and rejected for similar reasons.

Regarding claim 20 is similar to claim 7 and 3 and rejected for similar reasons.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN J NORRIS/           Examiner, Art Unit 2177          

/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177